               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                      Plaintiff,
                                                    Case No. 14-CR-175-JPS
 v.

 TIMOTHY R. ANDERSON,
                                                                   ORDER
                      Defendant.


1.      INTRODUCTION

        On May 20, 2020, defendant Timothy R. Anderson filed a motion for

compassionate release. (Docket #34). The government responded and filed

a motion to seal, as the response contained sensitive personal information

about the defendant. (Docket #36). Defendant filed a reply, rendering the

motion fully briefed. (Docket #38). For the reasons discussed herein, the

Court grants Defendant’s motion for compassionate release. The Court will

also grant the government’s motion to seal.

2.      RELEVANT FACTS

        Defendant had several prior offenses that he conducted throughout

his twenties and thirties, including theft, battery, assault, robbery, and

carjacking. He committed the offense for which he is currently incarcerated

in 2014, when he was found on his front porch carrying his roommate’s

unloaded revolver. His projected release date is in 2025.

        Defendant also suffers from several conditions that tend to result in

severe disease and death among COVID-19 patients. These include

diabetes, high blood pressure, high cholesterol, obesity, and an enlarged




     Case 2:14-cr-00175-JPS Filed 07/28/20 Page 1 of 8 Document 39
heart. He also requires a prosthesis or a wheelchair for mobility because he

lost his leg in a shooting.

        Defendant is currently held at the Federal Correctional Facility at

Greenville (“FCI-Greenville”). As of the parties’ briefing, there were no

recorded cases of COVID-19 at FCI-Greenville. Nevertheless, Defendant is

fearful of his health should he contract COVID-19, and has sought refuge at

the institution’s Security Housing Unit (“SHU”), where social distancing is

more practicable. However, the SHU is not well-equipped to accommodate

inmates with disabilities. Additionally, BOP staff have not been able to

ensure that Defendant receives a daily shower while in the SHU.

3.      LEGAL STANDARD

        Under 18 U.S.C. § 3582(c)(1)(A)(i), the Court can modify a term of

imprisonment, after the defendant has exhausted his administrative rights,

if “extraordinary and compelling reasons warrant such a reduction.” The

reduction must also be “consistent with applicable policy statements issued

by the [United States] Sentencing Commission.” Id. § 3582(c)(1)(A).

        Prior to modifying a term of imprisonment, the Court must also

consider the sentencing factors set forth in 18 U.S.C. § 3553(a), if applicable.

Id. Pursuant to § 3553(a), when determining the sentence to be imposed the

Court shall consider, among other things: the nature and circumstances of

the offense; the defendant’s history and characteristics; and the need for the

sentence to (1) reflect the seriousness of the offense, promote respect for the

law, and provide just punishment, (2) afford adequate deterrence, (3)

protect the public, and (4) provide the defendant with effective training,

care, and/or treatment.




                               Page 2 of 8
     Case 2:14-cr-00175-JPS Filed 07/28/20 Page 2 of 8 Document 39
4.       ANALYSIS

         4.1.   Exhaustion

         Before granting a motion for compassionate release, the defendant

must either “fully exhaust[] all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant’s behalf” or at

least 30 days must have lapsed “from the receipt of such a request by the

warden of the defendant’s facility.” 18 U.S.C. § 3582(c)(1)(A). In its brief, the

government acknowledges that the motion has been exhausted. (Docket #37

at 5).

         4.2.   Extraordinary and compelling reasons

         The parties somewhat dispute whether Defendant has established

that he has an extraordinary and compelling reason warranting his release.

Commentary to the Sentencing Guidelines explains that “extraordinary and

compelling reasons exist” when “the defendant is. . .suffering from a

serious physical or medical condition [] that substantially diminishes the

ability of the defendant to provide self-care within the environment of a

correctional facility and from which he. . .is not expected to recover.”

U.S.S.G. § 1B1.13 cmt. n.1(A)(ii)(I). The government notes that “if an inmate

has a chronic medical condition that has been identified by the CDC as

elevating the inmate’s risk of becoming seriously ill from COVID-19,” that

condition may be serious enough to rise to the level of extraordinary

circumstances, “even if that condition would not have constituted an

extraordinary and compelling reason absent the risk of COVID-19.”

(Docket #37 at 8–9) (quotations omitted).

         The government acknowledges that Defendant has “several medical

conditions that elevate his risk of severe illness should he contract COVID-

19.” (Docket #37 at 2). The government even notes that “as a technical


                               Page 3 of 8
     Case 2:14-cr-00175-JPS Filed 07/28/20 Page 3 of 8 Document 39
matter,” he may be eligible for compassionate relief. Id. at 9. However, it is

their position that Defendant is not currently at risk because there are no

reported cases of COVID-19 in the inmate population at FCI-Greenville,

where he is currently held. Moreover, they contend that Defendant has not

shown that his current release plan would decrease his risk of contracting

COVID-19.

        The Court disagrees with the government and finds that Defendant

has established extraordinary and compelling reasons for his release.

According to the Centers for Disease Control and Prevention (“CDC”),

those with serious heart conditions, obesity (defined as a person with a

body mass index of 30 or higher), or type 2 diabetes “are at increased risk

of    severe   illness   from   COVID-19.”1   Additionally,   persons    with

hypertension or high blood pressure “might be at an increased risk for

severe illness from COVID-19.” Id. It is undisputed that Defendant suffers

from all of the aforementioned conditions.

        Although Defendant currently does not have COVID-19, if he were

to contract COVID-19, the consequences would likely be dire. Courts have

recognized that an inmate’s high-risk medical conditions may warrant

compassionate release due to the pandemic even when there are no

reported cases at their institution at the moment. United States v. Atkinson,

No. 2:19-CR-55 JCM (CWH), 2020 WL 1904585, at *2–4 (D. Nev. Apr. 17,



        1Ctrs. for Disease Control and Prevention, Coronavirus Disease 2019
(COVID-19):          People   with      Certain      Medical      Conditions,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
with-medical
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir
us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last
visited July 22, 2020).


                               Page 4 of 8
     Case 2:14-cr-00175-JPS Filed 07/28/20 Page 4 of 8 Document 39
2020); United States v. Ben-Yhwh, No. 15-830-LEK, 2020 WL 1874125, at *4–6

(D. Haw. Apr. 13, 2020); United States v. Asaro, No. 17-CR-127 (ARR), 2020

WL 1899221, *3, *7–8 (E.D.N.Y. Apr. 17, 2020); United States v. Amarrah, No.

17-20464, 2020 WL 2220008, at *6–7 (E.D. Mich., May 7, 2020).

       As Defendant has pointed out, he is currently in a “precarious”

situation, to say the least. The general inmate population is very risky due

to his underlying and ongoing health issues, but the SHU—where he has

sought refuge—is inadequate due to his disabilities. Moreover, there is no

indication that BOP is well-equipped to handle an outbreak at FCI-

Greenville, to say nothing of whether the BOP could effectively address

Defendant’s medical needs. If anything, the record suggests it cannot:

Defendant was not sent to a medical center despite the fact that it was

recommended in the judgment. (Docket #31 at 2). Additionally, since he has

been held in the SHU, the BOP has been unable to ensure that Defendant

receive daily showers. At a time when hygiene is paramount to avoiding

the spread of COVID-19, this is deeply troubling. The Court is not obligated

to wait for COVID-19 to infect FCI-Greenville and imperil Defendant’s life;

it may grant relief as circumstances currently exist.

       4.3.   § 3553(a) Factors

       The government argues that the § 3553(a) factors weigh against

Defendant, particularly in light of his lengthy prior criminal history.

Specifically, the government’s contention is that Defendant remains a

danger to the community, and therefore is not an appropriate candidate for

compassionate release.

       Defendant is currently serving a ten-year sentence for being a felon

in possession of a firearm under 18 U.S.C. § 922(g). During the commission

of the crime in question, Defendant was carrying his roommate’s unloaded


                            Page 5 of 8
  Case 2:14-cr-00175-JPS Filed 07/28/20 Page 5 of 8 Document 39
revolver while sitting on his front porch. He was cooperative with the

police, and there is no indication that he threatened anybody with violence.

       However, this exchange must be contextualized with the rest of

Defendant’s conduct. Defendant’s criminal history is not only lengthy, it

also spans a lengthy period of his life. (Docket #25 at 16–18) (showing a

fourteen-year period of time between the commission of a robbery and a

carjacking). The government argues that Defendant’s age and his disability

do not give rise to the inference that he will not recidivate—specifically

because he was 49 years old when the instant crime was committed, and

because he committed two robberies after the wound that resulted in his lost

limb, including one as recently as 2006. See id. Moreover, Defendant has not

even served half of his sentence. See United States v. Jimison, No. 4:08-CR-11-

DPJ-LRA, 2020 WL 3213429, at *4 (N.D. Miss. June 15, 2020) (noting that

because the defendant had only served a “small fraction” of his sentence,

“immediate release. . .would not ‘reflect the seriousness of the offense’ or

the need ‘to provide just punishment for the offense’ . . . .”) (quoting 18

U.S.C. § 3553(a)(2)(A); and United States v. Garcia, No. 16-cr-719-2 (RJS), 2020

WL 2539078, at *3 (S.D.N.Y. May 19, 2020) (“Cutting [the defendant’s]

sentence in half would undermine its deterrent effect and would likely

increase [the defendant’s] chance of recidivism.”). The Court notes,

however, that if Defendant’s federal sentence had run concurrently to his

state revocation sentence, he would already have served 70% of that

sentence.

       There are facts that weigh in Defendant’s favor, as well. First, he has

a close, supportive family with whom he remains in contact. He has a

release plan that entails living in his parent’s basement, which is accessible

to him, and which he will have entirely to himself. Second, when Defendant


                            Page 6 of 8
  Case 2:14-cr-00175-JPS Filed 07/28/20 Page 6 of 8 Document 39
is released, he will be on federal supervised release, and on state

supervision until 2039, which should further curb the risk that he will

reoffend or otherwise be a danger to the public. Third, Defendant’s

disciplinary record was spotless for years until the COVID-19 pandemic.

Beginning on March 25, 2020, Defendant refused to work due to his desire

to practice social distancing. This refusal to work appears to be his only

infraction. In other words, there is no evidence of violent behavior during

his period of incarceration. Finally, Defendant’s own health bears on his

likelihood to recidivate; not only does he have limited mobility, but he also

has serious health concerns including diabetes and an enlarged heart.

Indeed, his period of incarceration has been characterized by numerous

health issues which have worsened over time. Defendant’s reply brief

points out that he will “likely qualify for disability[,] providing him with

an economic ability to provide for himself, something he did not have in

the past[.]” (Docket #38 at 10). Most of Defendant’s crimes, while violent,

also suggest poverty: i.e., robbery, carjacking, theft. Thus, Defendant’s

access to some form of financial support by way of his disability, as well as

his ability to live at home, also decreases the likelihood that Defendant will

be a danger to his community.

       After weighing these factors and considering how to best balance the

goals of punishment, rehabilitation, and deterrence, the Court concludes

that the best way to punish Defendant for his offense and deter him from

future criminal conduct, while not turning that punishment into a potential

death sentence, is to grant his motion for compassionate release but impose

an eighteen-month long period of home confinement as part of his two-year

term of supervised release. United States v. Grubbs, No. CR16-228 TSZ, 2020

WL 3839619, at *3 (W.D. Wash. July 8, 2020) (“The Court, however, is


                            Page 7 of 8
  Case 2:14-cr-00175-JPS Filed 07/28/20 Page 7 of 8 Document 39
persuaded that the potentially dire consequences to defendant’s health if he

violates the conditions of supervised release and is returned to custody will

motivate him to be compliant and cooperative.”). Thus, after considering

the § 3553(a) factors, the Court grants Defendant’s motion and reduces his

term of imprisonment to time served. The Court reduces Defendant’s

sentence conditioned upon a modification of the terms of Defendant’s

supervised release to add a requirement that he serve eighteen months of

that release on home detention.

       Accordingly,

       IT IS ORDERED that Defendant’s motion for compassionate release

(Docket #34) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that the government’s motion to seal

(Docket #36) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Defendant Timothy Anderson’s

term of imprisonment is reduced to “time served”;

       IT IS FURTHER ORDERED that Defendant’s conditions of

supervised release are modified to include a term of home detention of

eighteen (18) months; and

       IT IS FURTHER ORDERED that the Bureau of Prisons take all steps

necessary to immediately release Defendant Timothy Anderson from

incarceration pursuant to the amended judgment, which follows.

       Dated at Milwaukee, Wisconsin, this 28th day of July, 2020.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge


                            Page 8 of 8
  Case 2:14-cr-00175-JPS Filed 07/28/20 Page 8 of 8 Document 39
